Citation Nr: 1140309	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for cervical spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for cervical spine degenerative joint disease, and assigned a disability rating of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional action is required in this case. 

The Board notes that the Veteran was issued a statement of the case in April 2008.  Thereafter, additional VA treatment records and records from the Social Security Administration were received, and the Veteran underwent several pertinent VA examinations.  However, no subsequent adjudication of the appeal was completed by the RO and no supplemental statement of the case was issued.  Accordingly, the appeal must be remanded to comply with due process procedures for the RO/AMC to consider the additional relevant evidence and to prepare a supplemental statement of the case if the claim is not granted in full.  38 C.F.R. § 19.31.  

In addition, the medical evidence leaves some question as to whether the neurological findings in the right arm noted in the January 6, 2009 VA joints examination are due to his diagnosed carpal tunnel syndrome or are due to cervical radiculopathy.  Thus, the claims file should be forwarded to Dr. T., the physician who conducted the January 6, 2009 VA joints examination to obtain an opinion on this question.
 
Finally, the last treatment records contained in the file are dated in January 2009.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his cervical spine disorder and any radiculopathy since January 2009.  After securing the necessary release, the RO should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since January 2009 from the Boston VA Healthcare System.  

2.  Send the Veteran's claims file to the VA examiner (Dr. T.) who conducted the January 6, 2009 VA joints examination, if available.  The examiner should review the claims file and provide an opinion as to whether the neurological deficits in the right arm noted on the examination are at least as likely as not due to cervical radiculopathy, or whether they are more likely due to nonservice connected carpal tunnel syndrome.  A medical rationale for the opinion must be provided.  If a new examination is deemed necessary to provide the requested opinion, one should be scheduled.  If Dr. T. is not available then the claims file should be forwarded to another physician to obtain the requested opinion. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the claim, to include consideration of all of the evidence received since the March 2008 statement of the case.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


